Citation Nr: 1433257	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-46 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, to include as secondary to the service-connected cervical spine disability, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran and M.M.



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to February 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO). 

The Veteran testified before the undersigned at a November 2012 Video Conference hearing.  The hearing transcript is of record.

The reopened claim of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating decision issued in September 2004, the RO denied the Veteran's claim for service connection for a low back disability.

2.  The evidence associated with the claims file subsequent to the September 2004 denial includes evidence that relates to an unestablished fact necessary to substantiate the clam for service connection for a low back disability, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for a low back disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As explained below, the Board has determined that new and material evidence has been submitted to reopen the claim for service connection for a low back disability.  Therefore, no further development under the VCAA is required with respect to the claim to reopen.  With respect to the reopened claim, the Board has determined that further development of the record is warranted so that matter is addressed in the remand that follows the order section of this decision.

II.  New and Material Evidence

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Veterans Court) held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element in order for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510   (1992). If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

The Veteran contends that she has a current low back disability, which developed during or as a result of an injury during active military service.  She has also recently reported that she believes her low back disability is related to her service-connected cervical spine disability.

The Veteran initially filed a claim for service connection for a low back disability in May 2004.  In a September 2004 rating decision, the RO denied entitlement to service connection for a low back disability, based on a finding that there was no evidence that the claimed condition existed.  The Veteran did not file an appeal and the decision became final.  The Veteran filed petitions to reopen her claim in June 2006 and most recently, in April 2007.

The pertinent evidence added to the record since the September 2004 denial includes VA treatment records showing treatment for low back pain and a diagnosis of spondylosis.  The record also includes the report from a May 2010 VA examination, which shows that the Veteran reported injuring her neck and back when she fell down a flight of stairs while pregnant, in service; lumbar spine X-rays taken in October 2007 and July 2010, showing findings of scoliosis and degenerative disc disease; and a CT of the lumbar spine, showing degenerative disc disease with mild spinal stenosis.  The evidence currently of record also includes the transcript of the Veteran's November 2012 Video Conference hearing.  The Veteran testified during her hearing that she initially injured her low back in service during a fall down a flight of 13 stairs, while she was pregnant with her son.  However, she also reported that she had a second injury to her back during active duty, while repelling from a KC-135 during egress training.  She claims she was given pain medication and physical therapy to treat her back, as well as a TENS unit, and contends that she has had continuous low back pain since her in-service injuries.  The Veteran also testified during her Board hearing that she believes her low back disability is related to her service-connected cervical spine disability.  See November 2012 hearing transcript.

As the prior denial was premised on the absence of evidence of a chronic low back disability, the subsequently received evidence showing current diagnoses of a chronic low back disability, including degenerative disc disease of the lumbar spine, spondylosis, and scoliosis, relates to an unestablished fact necessary to substantiate the claim, i.e., that the Veteran has a current low back disability.  Moreover, the new evidence of a diagnosed low back disability, in conjunction with the Veteran's reports that she has had continuous low back pain since her initial back injury in service, and that her current low back disability is related to her service-connected cervical spine disability, is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  It is not cumulative.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for a low back disability is reopened. 

The additional evidence demonstrates that further development is required before the claim may be considered on the merits.


ORDER

New and material evidence has been presented, and the claim for service connection for a low back disability, is reopened; the appeal is granted to this extent only.


REMAND

The Veteran was afforded her most recent VA examination in July 2010.  The Veteran reiterated her contention that she injured her neck and low back when she fell down a flight of 13 stairs while pregnant during active duty.  The examiner also noted that VA treatment records show that in February 2007, the Veteran reported falling and injuring her back, while walking her dogs at night.  The examiner diagnosed mild to moderate lumbar degenerative disc disease with underlying moderate scoliosis.  The examiner opined that it is less likely as not (less than 50/50 probability) that the Veteran's current lumbar spine disability was incurred during service.  His rationale was that the Veteran has a mild to moderate degenerative process that is a condition of aging, and most likely not related to the type of trauma reported by the Veteran (falling down stairs).  He also concluded that the Veteran may also have a component of mechanical back pain from her scoliosis, which is developmental, and most likely from her teenage years of growth, and not related to trauma. 

First of all, the Board notes that while the examiner opined that the Veteran's currently diagnosed low back disability is not directly related to her active military service, the examiner did not indicate whether he believed the current lumbar spine disability was caused or aggravated by the service-connected cervical spine disability.  In this regard, the Board notes that the Veteran had not actually claimed service connection for her low back disability, on a secondary basis, until her November 2012 Board hearing, which took place after her July 2010 VA examination.  Nevertheless, the Board is required to consider all issues, and theories of entitlement, raised by the appellant.  See Robinson v. Peake, 21 Vet. App. 545 (2008), citing Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  

The Board also notes that the July 2010 VA examiner, through no fault of his own, did not consider the Veteran's reports, made for the first time during her November 2012 Board hearing, that she also injured her low back during egress training on active duty, after her initial injury where she fell down the stairs, and that she required physical therapy, pain medication and a TENS unit after this injury.  

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  To be adequate, an examination must take into account an accurate history.  
Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's current lumbar spine disability is necessary.  
See 38 C.F.R. § 4.2 (2013).

The appellant is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2013).

The Board also notes that although the record reflects that the Veteran has received treatment through the Carl Vinson VA Medical Center in Dublin, Georgia, the VA Medical Center in Dallas, Texas, and most recently, the VA Medical Center in Kansas City, Missouri, there are no VA treatment records dated after August 2012 associated with the claims file or the Virtual VA e-folder.  The Veteran reported during her November 2012 Board hearing that she has not received private treatment for her low back disability.  As this case is already being remanded for further development, the RO should take this opportunity to obtain any additional treatment records that may be relevant to the claims. 

Finally, the Board notes that the Veteran indicated during November 2012 Video Conference hearing, that she had filed a claim for disability benefits from the Social Security Administration (SSA) for her entire spine.  The record does not reflect that the RO has attempted to obtain a copy of the SSA disability determination for the Veteran or the records upon which the determination was based.  Where there has been a determination with regard to SSA benefits, any records concerning that decision that are relevant to the veteran's claim must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992). 

The SSA records are relevant to the Veteran's claim because they could contain information as to the onset or aggravation of her claimed low back disability.  As the SSA's disability determination and any related medical records have not yet been associated with the claims file, a remand is necessary to obtain these records.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran corrective VCAA notice pertaining to the issue of entitlement to service connection for a low back disability, to include as secondary to service-connected cervical spine disability. 

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.

3.  Then, the RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her low back disability.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file or Virtual VA e-folder.  If the RO is unable to obtain any of the identified records, such should be so noted in the record and the Veteran should be informed that she may have the opportunity to obtain those records on her own behalf.
The RO should also obtain any outstanding VA medical records, showing treatment for the Veteran, dated after August 2012.

4.  Following completion of the above, afford the Veteran an appropriate VA examination to determine the nature and etiology of her low back disability.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more ) that a current low back disability originated while the Veteran was serving on active duty or is otherwise related to a disease or injury in service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current low back disability was caused or aggravated by the service-connected cervical spine disability.

A complete rationale should be given for all opinions and conclusions expressed.

5.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

6.  Thereafter, the AMC should readjudicate the Veteran's claim for service connection on a direct and secondary basis.  If any benefit sought on appeal is not granted in full, the Veteran and her representative should be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. M. CLARK
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


